Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 4-28-2022 has been entered. Claims 1-9 and 11-13 are currently pending and have been examined. The previous 102 rejection has been modified to a 103 rejection due to applicant’s amendments. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 6195835 B1).
Regarding claim 1, Song teaches  
a motor generating suction force (Song discloses “the general vacuum cleaner ..suctions dirt together with suction via the suction opening 4, by suctioning power of a motor installed inside of the main body 1) and 
a cyclone dust collector (cyclone dust collecting device 10, figure 1), the cyclone dust collector
comprising: a suction duct (extension pipe 3’, figure 4) configured to suction air in a first direction and provided with an air suction passage (figure 7) formed therein; a
cyclone chamber (cyclone body 20, figure 4) configured to separate dust from air introduced through the suction duct by turning the air, and provided with a grille (dirt separating grill 50, figure 1)
rotatably formed therein; a dust collection chamber (dirt collecting tub 30, figure 5)  configured to collect the dust separated from the air in the cyclone chamber in a
second direction opposite to the first direction; and a protruding rib (curve rib 22 a, figure 5) arranged an upper inner wall of the cyclone chamber facing the grille in a rotating axis direction of the grille, the inner wall being a solid inner wall at a top of an outer casing of the cyclone chamber and placed above spaced apart from the grill, the protruding rib allowing airflow of the suctioned air on at least two sides of the protruding rib (air flows from bottom side to the top side of protruding rib see figure 5 showing air flow comes from the bottom to the top), and the protruding rib is configured to adjust a rotational speed of the grille (since the grill unit is supported by the rib curve 22a assists maintaining speed of grille).
Song within the first embodiment fails wherein the grille is configured to be rotated by the suction force generated by the motor. 
However, Song teaches that a portion of grill can be rotated due to the suction force ( see dirt blocking rotation plate 60’, figure 7; col 4 lines 4-15)
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Song’s grill assembly to include the teachings of second embodiment of Song where a portion of grill rotates. This modification would allow a vacuum cleaner’s filtration system to be more efficient by lessening the chances of backward flow of dirt. 
Regarding claim 2, modified Song teaches the suction duct (extension pipe 3’, figure 4) and the dust collection chamber (dirt collecting tub 30, figure 5) are arranged at one side of the cyclone chamber (cyclone body 20, figure 4), to be adjacent to each other (see figure 5).
Regarding claim 3, modified Song teaches the suction duct and the dust collection chamber are arranged in parallel with each other (see figure4).
Regarding claim 4, modified Song teaches an inner casing (upper body unit 22, figures 3 and 5) configured to define the air suction passage and the cyclone chamber; and the outer casing, the outer casing (lower body unit 21, figures 3 and 5) being coupled to the inner casing to define the dust collection chamber (dirt collecting tub 30, figure 5).
Regarding claim 5, modified Song teaches the inner casing and the outer casing are detachably coupled to each other (see figure 3; col 6 lines 61-62)
Regarding claim 6, modified Song teaches a cyclone body configured to define the cyclone chamber (cyclone body 20, figure 4), and wherein the cyclone body comprises: a dust discharge port (first connecting tube 11, figure 5 and 8) through which dust separated from air is discharged to the dust collection chamber, and a guide (grill guide unit 51, figures 3 and 5) configured to define the dust discharge port and extending from the cyclone body into the dust collection chamber.
Regarding claim 7, modified Song teaches at least one portion of the guide (grill guide unit 51, figures 3 and 5) has a curved surface.
Regarding claim 8, modified Song teaches a first portion (grill guide unit 51, figures 3 and 5) including a first position  located upstream in a direction in which dust separated from air in the cyclone chamber moves toward the dust collection chamber; and a second portion (dirt blocking plate 60’, figure 7) including a second position located downstream in the direction in which dust separated from air in the cyclone chamber moves toward the dust collection chamber, and connected to the first portion while having a curvature (col 8 lines 42-60, figures 3 and 5-7).
Regarding claim 9, modified Song teaches a first wall facing the suction duct (extension pipe 3, figure 7) and a second wall connected to the first wall, and wherein one end of the first portion directed to the second wall is spaced apart from the second wall (see figures 5 and 7).
Regarding claim 13, modified Song teaches the protruding rib (curve rib 22 a, figure 5) is adjacent to the dust collection chamber (dirt collecting tub 30, figure 5)

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 6195835 B1) in view Cho et al. (US 20170188769 A1).
Regarding claim 11 Song teaches all the elements stated above except a rotating body on which the grille is rotatably mounted; a case in which the rotating body is rotatably received; and a first fan in a center of the rotating body, wherein the rotating body forms a first airflow path for a first airflow between a plurality of openings in the grille and an outflow pipe.
Cho teaches a rotating body (grill mounting part 635, figure 7) on which the grille (grill 63, figure 7) is rotatably mounted; a case (grill case 61, figure 7) in which the rotating body is rotatably received; and a first fan (fan 625, figure 7) in a center of the rotating body, wherein the rotating body forms a first airflow path (para 0100-0102) for a first airflow between a plurality of openings in the grille and an outflow pipe (para 0064).
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Song’s grill assembly to include the teachings of Cho. This modification would allow a vacuum cleaner’s filtration system to be more efficient by lessening the chances of air leaking into the discharge passage. 
	Regarding claim 12, Choi as modified in claim 11 teaches a second fan (second fan 626, figure 7; para 0101) formed at an outside of the rotating body, the second fan generating a second airflow, the second airflow in an opposite direction of the first airflow.
Response to Arguments
Applicant's arguments filed 4-28-2022 with respect to claim 1 have been fully considered but they are not persuasive. 
Regarding applicant's argument that Song fails to allow airflow on at least two sides of the protruding rib.
Examiner respectfully disagrees as shown in figures 5 and 7 and described within specification (col 3 lines 33-50, col 4 lines 1-4) the air flows below the protruding rib and above the protruding rib which are two different sides. 
Regarding applicant’s argument that Song fails to teach the protruding rib is configured to adjust a rotational speed of the grille. 
Examiner respectfully disagrees as described in applicant’s specification (see para 0080) protruding rib adjusts the rotational speed of by maintaining the rotational speed at an appropriate level.  Song’s curve rib is described to support grill guide unit 51 (see col 8 lines 48-55), therefore the curve rib used maintain grill by making sure it does not move around excessively while the vacuum is running. 
Regarding applicant’s argument that Song fails to disclose the grille is configured to be rotated by the suction force generated by the motor.
Examiner respectfully disagrees Song discloses within a second embodiment that lower portion of the dirt separating grill can include additional dirt blocking rotation plate (see col 9 lines 45-50) that is rotated by rising air, which is caused by suctioning force produced by suction motor (see col 9 lines 6-15).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Thursday 6:30am - 4:00pm and Friday 6:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723